On Rehearing.
Appellants in their motion for rehearing assert we did not sufficiently discuss their attack on the validity of the election in question because the proceedings purported to change one single common school dis*507trict into the independent district -here involved ; whereas the territory actually comprised three or more common school districts; further that we erred-in failing to hold a question of fact was raised as to whether or not the territory involved consisted of one or more common school districts.
 The district court judicially knew the boundaries of subdivisions of the county in which it sits and this Court on appeal has judicial knowledge that there are many taxing bodies and units in this State and that they include the State, counties, municipal corporations, water and navigation districts, school districts, and otherwise. City of Wichita Falls v. Cooper, Tex.Civ.App., 170 S.W.2d 777 (syl. 7). The Missouri Supreme Court has held it judicially knew the composition of a school district, State ex inf. McKittrick ex rel. Martin v. Stoner, 347 Mo. 242, 146 S.W.2d 891. It is also a matter of common knowledge of which this Court, takes judicial knowledge that the boundaries of the Pleasant Grove School District have been practically the same since 1913 when it became by order of the County Board of Education Consolidated Common School District No. 24 (through consolidation of common school districts 58, 33, and 24), and that the only changes since that time have been the addition to said consolidated district 24 (by the County Board of Education) of a small portion of Riley Common School District No. 29 and a portion of Prairie Creek School District No. 100 on August 11, 1930. On Dec. 16, 1935 there was an order entered by said Board to show the corre,ct line, or .boundary line, established by such Board on August 11, 1930. The territory of the 'district was thereafter on June 28, 1937 changed by the County Board of Education by proper order, to the Pleasant Grove Independent School District which independent status was abolished thereafter on Jan. 10, 1953 by legal election in the district, and the order of the Commissioners’ Court declaring, on Jan. 15, 1953, the result of the Jan. 10, 1953 election. At the same time and as a result of the Jan. 10, 1953 election the County School Board immediately established such district as Pleasant Grove Common School District No. 915, continuing- the metes and bounds description the same as in the abolished common district. (Under Attorney General’s Opinion V-1083, a School Board has authority to reorganize an abolished district in such manner as it deems best.)
Thereafter on Feb. 7, 1953 the Pleasant Grove Common School District No. 915,- as the result of another election held in the district, was converted into Pleasant GrOve Independent School District No. 915, which is its present status.
There is for the reasons stated above'no question for a trier of the facts on the issue of whether or not the District before the last election was composed of one or three common school districts since it is undisputed that it was composed of but one common school district.
Finding no error in the assignments,' we overrule the motion for rehearing.
Appellants’ motion for rehearing is overruled.